DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 recites limitation “fixing means”, which is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as “screws”, see paragraph [0048] in the disclosure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the fire extinguisher" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 are also rejected under 112(b) because of dependency on claim 1.
The term "spray type fire extinguisher" in claim 10 is a relative term which renders the claim indefinite.  The term "type" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zabriskie (US 2,659,443).
With regard to claim 1, Zabriskie discloses a fire extinguisher holder (Fig. 1), comprising: a bracket (21/22) that includes multiple fixing holes (at 61) to fix the bracket to a ceiling (bracket 21 is capable of being mounted to a ceiling) using fixing means (61) and has a U-shape (22) with one side open (Fig. 2); a column part (25) whose upper ends are fixed to the bracket (held by top 23, see Fig. 1); and a support part( 24) that is located at a lower portion of the column part (25) and configured to support a lower surface of the fire extinguisher (18), wherein a cap part (19 in conjunction with 20) of the fire extinguisher (18) is sliding-coupled to the bracket (21/22) to fix the fire extinguisher (Fig. 2).
With regard to claim 2, Zabriskie further discloses the cap part (19/20) of the fire extinguisher includes: a cylindrical cap housing (19); and a loading portion (38/43) protruded along an upper periphery of the cap housing (Figs. 3 and 4).
With regard to claim 3, Zabriskie further discloses the bracket (21/22) includes: a step portion (22) that has a stepped upper surface (upper surface of 22) along an inner periphery in order to allow the loading portion (38/43) of the cap part to insert therein (Fig. 3).
With regard to claim 10, Zabriskie further discloses the fire extinguisher is a spray type fire extinguisher (through nozzle 19).
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ziaylek et al. (US 8,668,178 B2).
With regard to claim 1, Ziaylek discloses a fire extinguisher holder (Fig. 1), comprising: a bracket (20/22/24) that includes multiple fixing holes (at 20/22) to fix the bracket to a ceiling ( 20/22 is capable of being mounted to a ceiling) using fixing means (Col. 7 lines 26-43) and has a U-shape (26) with one side open (Fig. 1); a column part (10) whose upper ends are fixed to the bracket (held by 24, see Fig. 1); and a support part (19) that is located at a lower portion of the column part (10) and configured to support a lower surface of the fire extinguisher (12), 
With regard to claim 2, Ziaylek further discloses the cap part (dome structure of 12) of the fire extinguisher includes: a cylindrical cap housing (Fig, 2); and a loading portion (at engagement with 36/38) protruded along an upper periphery of the cap housing (Fig. 2).
With regard to claim 3, Zabriskie further discloses the bracket (24) includes: a step portion (28) that has a stepped upper surface (upper surface of 28) along an inner periphery in order to allow the loading portion (at engagement with 36/38) of the cap part to insert therein (Fig. 2).
With regard to claim 4, Zabriskie further discloses the step portion (28) includes: a protrusion portion (36/38) that is symmetrically protruded at an opening part of the inner periphery in an inward direction (Fig. 2).
With regard to claim 5, Zabriskie further discloses the inner periphery of the step portion is formed to correspond to the cap housing (Fig. 2).
Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freeman et al. (US 2016/0135584 A1).
With regard to claim 1, Freeman discloses a fire extinguisher holder (100 and para. [0019]), comprising: a bracket (130) that includes multiple fixing holes (Para. [0040]) to fix the bracket to a ceiling using fixing means (Para. [0040]) and has a U-shape (116/118) with one side open (Fig. 2); a column part (110) whose upper ends are fixed to the bracket (Fig. 1); and a support part (112) that is located at a lower portion of the column part (110) and configured to support a lower surface of the fire extinguisher, wherein a cap part of the fire extinguisher is sliding-coupled to the bracket to fix the fire extinguisher (Para. [0037]).
With regard to claim 8, Dyson discloses the bracket further includes recess portions (122, Fig. 5) which are located on a lower surface of the bracket (130) and concentric with the fixing holes and recessed in an upward direction (Fig. 5).
Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dyson (US 1,794,451).
With regard to claim 1, Dyson discloses a fire extinguisher holder (Fig. 1), comprising: a bracket (12/22) that includes multiple fixing holes (13) to fix the bracket to a ceiling (bracket 12/22 is capable of being mounted to a ceiling) using fixing means (line 58) and has a U-shape (25) with one side open (Fig. 4); a column part (11) whose upper ends are fixed to the bracket (12/22, see Fig. 1); and a support part ( 14) that is located at a lower portion of the column part (11) and configured to support a lower surface of the fire extinguisher (15), wherein a cap part (18) of the fire extinguisher (15) is sliding-coupled to the bracket (12/22) to fix the fire extinguisher (Fig. 1).
With regard to claim 9, Dyson discloses the support part (14) is protruded from the column part (11) with a length shorter than the diameter of a main body of the fire extinguisher (15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. (US 2018/0317717 A1) in view of Lionel (US 3,565,384).

However, Schultz fails to disclose a fire extinguisher.
Lionel teaches a fire extinguisher holder for a fire extinguisher (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Schultz, by employing the fire extinguisher mounted in the bracket  as taught by Lionel, for the purpose of preventing fire outbreak.
With regard to claim 6, Schultz in view of Lionel further discloses the column part (110) includes: a column frame that has a U-shape (concave 112) and includes an upper end fixed to the bracket (Fig. 2A); a fixed frame whose both ends are fixed to the column frame and which includes multiple fixed frames (112/124) apart from each other at a predetermined distance along a longitudinal direction of the column frame (110); and an elliptical fixing part (184) that is located at an upper end of the column frame and fixed to the bracket (120/126, Fig. 3C).
With regard to claim 7, Schultz in view of Lionel further discloses the bracket (120/126) includes: a frame insertion groove (Fig. 3C) in which an upper portion of the column frame is sliding-inserted (Figs. 3A-3D); and a settling groove (at 186 Fig. 3C) which is located above the frame insertion groove (at 126 Fig. 3C) and in which the fixing part is inserted and fixed (Fig. 3C).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QINGZHANG ZHOU/            Primary Examiner, Art Unit 3752